Citation Nr: 1501225	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  04-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to an herbicidal agent and/or asbestos.

2.  Entitlement to service connection for removal of lymph nodes, to include as due to exposure to an herbicidal agent and/or as secondary to colon cancer.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to service connection for a skin disorder, to include as due to exposure to an herbicidal agent and/or asbestos.  

6.  Entitlement to service connection for blindness in both eyes, to include as due to exposure to an herbicidal agent and/or asbestos.  


REPRESENTATION

The Appellant is represented by:  West Virginia Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  The Veteran died in December 2012, and the Appellant is his surviving spouse.

The issues of entitlement to service connection for colon cancer, to include as due to exposure to an herbicidal agent and/or asbestos and entitlement to service connection for removal of lymph nodes, to include as due to exposure to an herbicidal agent and/or as secondary to colon cancer, come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  These matters were denied by the Board in August 2012.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2012, the Veteran died.  His surviving spouse submitted a timely motion for substitution as the Appellant to the Court, which was granted in May 2013.  In an April 2014 memorandum decision, the Court vacated the Board's August 2012 decision insofar as it pertained to these issues.  The Court then remanded these issues to the Board for action consistent with the April 2014 memorandum decision.

With respect to the issues of entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD), this claim comes before the Board following a May 2011 rating decision by the RO.

The claim of entitlement to service connection for the cause of the Veteran's death comes before the Board on appeal from a July 2013 rating decision by the RO in St. Paul, Minnesota, on behalf of the RO in Huntington, West Virginia.

In September 2004, the Veteran testified at a hearing before the Board.  

In August 2012, the Board remanded the Veteran's claims of entitlement to service connection for a skin disability and blindness in both eyes, to include as due to exposure to an herbicidal agent and/or asbestos.  While these claims were in remand status, the Veteran died.  The Veteran's spouse has been substituted as the Appellant.  


REMAND

A. Colon Cancer and Lymph Nodes

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for colon cancer.  However, the evidence of record includes diagnoses of colon cancer, and the Board has already determined that the Veteran was exposed to asbestos during his active duty.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that, under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case).   Further, in the April 2014 memorandum decision, the Court observed that the VA Adjudication Procedures Manual (M21-1) indicates that asbestos exposure can produce many conditions, including gastrointestinal tract cancer.  See M21-1, pt. IV, Subpart ii, ch. 2, sec. C.  As such, there is an indication that there may be an association between the Veteran's colon cancer and his in-service exposure to asbestos, but the evidence of record is insufficient to make a determination.  As such, the Board finds that a remand to obtain a medical opinion is required in order to satisfy VA's duty to assist.

The Board finds that the claim of entitlement to service connection for removal of lymph nodes is inextricably intertwined with the issue of entitlement to service connection for colon cancer being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  This is so because the disposition of the latter claim may have an impact on the disposition of the former claim.  As such, the Board finds that remanding the claim of entitlement to service connection for removal of lymph nodes is required in order for it to be contemporaneously adjudicated with the issue of entitlement to service connection for colon cancer.

B.  PTSD

In November 2007, the Veteran submitted a claim of entitlement to service connection for PTSD.  Ultimately, in a May 2011 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned thereto, effective November 13, 2007.  Thereafter, the Veteran submitted a timely notice of disagreement, dated in March 2012, seeking an initial rating in excess of 30 percent.  

The Veteran died in December 2012, and his surviving spouse was substituted as the Appellant.  

To date, the RO has not issued a statement of the case in response to the March 2012 notice of disagreement with respect to the claim of entitlement to an initial rating in excess of 30 percent for PTSD.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  As such, the Board must remand this claim in order for the RO to issue a statement of the case and to give the Appellant an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

C.  Skin Disorder And Blindness In Both Eyes

In August 2012, the Board remanded the Veteran's claims of entitlement to service connection for a skin disability and blindness in both eyes, to include as due to exposure to an herbicidal agent and/or asbestos.  While these claims were in remand status, the Veteran died.  The Veteran's spouse has been substituted as the Appellant.  To date, the RO has not issued a supplemental statement of the case and, thus, the Board does not have jurisdiction over the remanded claims.  Consequently, claims of entitlement to service connection for a skin disability and blindness in both eyes, to include as due to exposure to an herbicidal agent and/or asbestos, remain pending before VA, but require RO action before they can be addressed by the Board.

Cause of the Veteran's Death

In June 2014, the Appellant submitted a timely substantive appeal, with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  Therein, she indicated that she wanted a videoconference hearing on this issue before the Board.  To date, the Appellant has not been given the opportunity to testify at a Board hearing on this issue, and there is no indication that the Appellant has specifically withdrawn her request for such a hearing.  Thus, the Board finds that a remand is required in order to for the RO to schedule a videoconference hearing with the Board on this issue only.

Accordingly, the case is remanded for the following action:

1.  With respect to the issue of entitlement to service connection for entitlement to service connection for the cause of the Veteran's death, the RO must schedule the Appellant for a videoconference hearing before the Board ONLY on the issue of entitlement to service connection for the cause of the Veteran's death.  The RO must notify the Appellant of the date, time, and place of such a hearing by letter mailed to her current address of record.  All correspondence pertaining to this matter must be associated with the claims file.  If the Appellant no longer desires a hearing before the Board on the issue of entitlement to service connection for the cause of the Veteran's death, she must promptly notify the RO.  

2.  With respect to the issue of entitlement to service connection for colon cancer, the RO must obtain an opinion from a VA examiner.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  Based on a review of the evidence of record, the examiner must opine as to whether the Veteran's colon cancer was incurred in or due to his active duty, to include as due to exposure to an herbicidal agent and/or asbestos.  For purposes of rendering the opinion, the examiner is to assume that the Veteran was exposed to an herbicidal agent and asbestos during his active duty.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

3.  With respect to the issue of entitlement to an initial rating in excess of 30 percent for PTSD, the RO must issue the Appellant a statement of the case and notification of her appellate rights.  The RO must inform the Appellant that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Appellant perfects an appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD, it must be certified to the Board for appellate review.

4.  Once the above actions have been completed, the RO must re-adjudicate the issues of entitlement to service connection for colon cancer, to include as due to exposure to an herbicidal agent and/or asbestos; entitlement to service connection for removal of lymph nodes, to include as due to exposure to an herbicidal agent and/or as secondary to colon cancer; entitlement to service for a skin disorder, to include as due to exposure to an herbicidal agent and/or asbestos; and entitlement to blindness in both eyes, to include as due to exposure to an herbicidal agent and/or asbestos.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Appellant until she receives further notice; however, the Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

